Exhibit 10.1

BIOJECT MEDICAL TECHNOLOGIES INC RESTRUCTURING AGREEMENT

This Restructuring Agreement (the “Agreement”), dated as of April 30, 2014, is
by and among of Bioject Medical Technologies Inc. (“Bioject’) and the holders of
its preferred stock and debt who are parties hereto (the “Holders”).

Whereas on March 18, 2014 the Board of Directors of Bioject approved a plan to
restructure its balance sheet, in order to ensure the viability of Bioject as a
going concern;

Bioject and the Holders hereby agree to the following and by so agreeing the
Holders also hereby deliver to Bioject any necessary consents and/or waivers:

 

  1. The advances to Bioject $250,000 by each of Mark Logomasini & Associates,
Inc. SEP Fund and Edward Flynn on March 17, 2014, $500,000 in the aggregate,
shall be converted into 50,000 shares of new Bioject Series I Preferred Stock at
a price of $10 per shares (the “Series I”) on April 30, 2014 (the “Closing
Date”). The Series I shall be substantially identical to the Bioject Series H
Preferred Stock (the “Series H”) except that each share of the Series I shall be
convertible into Bioject common stock, no par value (the “Common Stock”) at a
conversion price of $.075 per share. In addition, the Series H and Series I will
rank pari passu. Holders of the Series I will become parties to the existing
registration rights agreement between Bioject and all holders of all preferred
stock of Bioject (the “Registration Rights Agreement”).

 

  2. Existing debt holders of Bioject notes, including accrued interest,
aggregating $921,838.36 at the Closing Date, will exchange the notes into shares
of the Series I at a price of $10 per share on the Closing Date. The list of
such debt holders and the number of shares of Series I into which the notes
shall be converted are set forth on Exhibit A hereto. No fractional shares of
Series I shall be issued the note amounts will be rounded up into the next share
number.

 

  3. Holders of shares of Bioject Series D, E, F and G Preferred Stock
(collectively, the “Preferred Stock”) will convert into 20,062,378 shares of
Common Stock at the conversion price specified by the terms of the relevant
preferred stock instruments and in consideration thereof Bioject and its
wholly-owned subsidiary Bioject Inc. jointly shall issue secured three year
senior secured promissory notes in the aggregate principal amount of
$2,170,382.75 (the “Notes”). The number of shares of Common Stock into which the
holders of Preferred Stock shall convert and the specific note amounts to be
issued to each such holders of Preferred Stock are set forth on Exhibit B
hereto. No fractional shares of Common Stock shall be issued and cash will be
paid instead. The form of note and security agreement are attached hereto as
Exhibit C. In addition, Mark Logomasini will convert $85,369.86 of his Bioject
notes into a note with the same terms as the Notes, and references in the
Agreement to Notes shall include this note.

 

  4. Bioject shall establish an equity incentive plan for officers, employees,
directors and consultants aggregating 7 million shares of Common Stock.

 

1



--------------------------------------------------------------------------------

  5. Each of the Holders represent and warrant that it is either (a) a bank,
insurance company, registered investment company, business development company,
or small business investment company; (b) an employee benefit plan, within the
meaning of the Employee Retirement Income Security Act, if a bank, insurance
company, or registered investment adviser makes the investment decisions, or if
the plan has total assets in excess of $5 million; (c) a charitable
organization, corporation, or partnership with assets exceeding $5 million;
(d) a director, executive officer, or general partner of Bioject selling the
securities; (e) a business in which all the equity owners are accredited
investors; (f) a natural person who has individual net worth, or joint net worth
with the person’s spouse, that exceeds $1 million at the time of the purchase,
excluding the value of the primary residence of such person; (g) a natural
person with income exceeding $200,000 in each of the two most recent years or
joint income with a spouse exceeding $300,000 for those years and a reasonable
expectation of the same income level in the current year; or a trust with assets
in excess of $5 million, not formed to acquire the securities offered, whose
purchases a sophisticated person makes.

 

  6. Each of the Holders represents and warrants to Bioject as follows:

 

  a. If such Holder is not a natural person, it is an entity duly organized,
validly existing and in good standing under the laws of its state of formation.
Such Holder has all necessary power and authority to execute and deliver the
Agreement and the Registration Rights Agreement and to carry out their
provisions. All action on such Holder’s part required for the lawful execution
and delivery of the Agreement and the Registration Rights Agreement has been or
will be effectively taken prior to the Closing Date. Upon their execution and
delivery, this Agreement and the Registration Rights Agreement to which it is a
party will be valid and binding obligations of such Holder, enforceable in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, (b) as limited by general principles
of equity that restrict the availability of equitable remedies, and (c) to the
extent that the enforceability of the indemnification provisions of Section 9 of
the Registration Rights Agreement may be limited by applicable laws.

 

  b. Such Holder understands that none of the shares of Series I or Common
Stock, and none of the Notes, issuable pursuant to the Agreement, or issuable
pursuant conversion of the Preferred Stock (collectively the “Securities”) has
been registered under the Securities Act of 1933 (the “Act”). Such Holder also
understands that the Securities are being issued under the Agreement pursuant to
an exemption from registration contained in the Act based in part upon Holder’s
representations contained in the Agreement.

 

  c. Such Holder has substantial experience in evaluating and investing in
private placement transactions of securities in companies similar to Bioject so
that it is capable of evaluating the merits and risks of its investment in
Bioject and has the capacity to protect its own interests. Such Holder must bear
the economic risk of this investment indefinitely unless the Securities are
registered pursuant to the Act, or an exemption from registration is available.
Such Holder has requested, received, reviewed, and understood all information it
deems relevant in making an informed decision to acquire the Securities.

 

2



--------------------------------------------------------------------------------

  d. Such Holder is acquiring the Securities for such Holder’s own account for
investment only, and not with a view towards their distribution.

 

  e. Such Holder represents that by reason of its, or of its management’s,
business or financial experience or relationship with Bioject, such Holder has
the capacity to protect its own interests in connection with the transactions
contemplated in the Agreement and the Registration Rights Agreement.

 

  f. Such Holder acknowledges that the issuance of the Securities pursuant to
the Agreement has not been reviewed by the SEC or any state regulatory
authority. Such Holder has also had the opportunity to ask questions of and
receive answers from, the Bioject and its management regarding the terms and
conditions of this investment.

 

  g. Such Holder acknowledges and agrees that the Securities must be held
indefinitely unless they are subsequently registered under the Act or an
exemption from such registration is available, and such Securities will bear a
restrictive legend similar to the following: “THE SECURITIES REPRESENTED HEREBY
HAVE NOT BEEN REGISTERED UNDER UNITED STATES FEDERAL OR STATE SECURITIES LAWS
AND MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED OR ASSIGNED FOR
VALUE, DIRECTLY OR INDIRECTLY, NOR MAY THE SECURITIES BE TRANSFERRED ON THE
BOOKS OF THE CORPORATION, WITHOUT REGISTRATION OF SUCH SECURITIES UNDER ALL
APPLICABLE UNITED STATES FEDERAL OR STATE SECURITIES LAWS OR COMPLIANCE WITH AN
APPLICABLE EXEMPTION THEREFROM, SUCH COMPLIANCE, AT THE OPTION OF THE
CORPORATION, TO BE EVIDENCED BY AN OPINION OF SHAREHOLDER’S COUNSEL, IN FORM
ACCEPTABLE TO THE CORPORATION, THAT NO VIOLATION OF SUCH REGISTRATION PROVISIONS
WOULD RESULT FROM ANY PROPOSED TRANSFER OR ASSIGNMENT.”

 

  h. Such Holder has been advised or is aware of the provisions of Rule 144
promulgated under the Act as in effect from time to time, which permits limited
resale of shares purchased in a private placement subject to the satisfaction of
certain conditions, including, among other things: the availability of certain
current public information about Bioject (which condition Bioject does not
currently satisfy nor is it expected to satisfy in the foreseeable future), the
resale occurring following the required holding period under Rule 144 and the
number of shares being sold during any three-month period not exceeding
specified limitations. Such Holder understands that the resale provisions of
Rule 144 are not currently available for shares of Bioject and may never be
available.

 

  i.

Such Holder has met with officers of Bioject, has had an opportunity to ask
questions and receive answers concerning the business, properties, and financial
condition of Bioject and the terms and conditions of an investment in Bioject,
and has received all information (including projections about Bioject) that such
Holder believes is necessary or desirable in connection with an investment in
Bioject. Such Holder understands that any projections that it has received are
based on numerous important assumptions and that some or all of such assumptions
will likely prove to be incorrect and, accordingly, the actual results

 

3



--------------------------------------------------------------------------------

  of Bioject will vary from the projections and such variations may be material.
Such Holder has been solely responsible for its own due diligence investigation
of Bioject and its business, for analysis of the merits and risks of the
investment made pursuant to the Agreement and for analysis of the terms of the
investment.

 

  j. Each Holder acknowledges and agrees that the Securities are subject to
restrictions on transfer as set forth in the Registration Rights Agreement.

 

  k. Each Holder agrees not to sell short any shares of Common Stock or engage
in other hedging transactions with respect to Common Stock so long as such
Holder owns any shares of Common Stock or any preferred stock of Bioject and
each Holder further agrees that it shall not permit its affiliates to engage in
any of the foregoing activities.

 

  7. Bioject hereby represents and warrants to each Holder:

 

  a. Bioject is a corporation duly organized and validly existing under the laws
of the State of Oregon. Bioject has all requisite corporate power and authority
to own and operate its properties and assets, to execute and deliver the
Agreement, the Registration Rights Agreement and any other agreements
contemplated hereby (collectively, the “Transaction Documents”), to issue and
sell the Securities, and to carry on its business as presently conducted.
Bioject is duly qualified and is authorized to do business and is in good
standing as a foreign corporation in all jurisdictions in which the nature of
its activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not have a material adverse effect (as hereinafter defined).

 

  b. Bioject does not own or control any equity security or other interest of
any other corporation, limited partnership or other business entity other than
Bioject, Inc. which is a wholly owned subsidiary of Bioject. Bioject is not a
participant in any joint venture, partnership, or similar arrangement. Bioject
Inc.has been duly organized and is validly existing in good standing under the
laws of the jurisdiction of its incorporation, has corporate power and authority
to own, lease and operate its properties and to conduct its business as
conducted and as proposed to be conducted, and is duly qualified and is in good
standing as a foreign corporation in each jurisdiction in which such
qualification is required, except where the failure to be so qualified will not
have a material adverse effect. All of the issued and outstanding capital stock
of Bioject Inc. has been duly authorized and validly issued, is duly paid and
nonassessable and is owned by Bioject free and clear of any security interest,
mortgage, pledge, lien, encumbrance, claim or equity; and none of the
outstanding shares of capital stock of each such subsidiary was issued in
violation of any preemptive or similar rights of any third party.

 

  c.

The authorized capital stock of Bioject, on the date hereof, consists of
(i) 100,000,000 shares of Common Stock, 18,908,594 shares of which are issued
and outstanding and (ii) 10,000,000 shares of preferred stock, no par value per
share, (A) 1,235,000 shares of which are designated Series A Preferred Stock, of
which no shares are issued and outstanding, (B) 200,000 shares of which are
designated Series B Preferred Stock, of which no shares are issued and

 

4



--------------------------------------------------------------------------------

outstanding, (C) 500,000 shares of which are designated Series C Preferred
Stock, of which no shares are issued and outstanding, (D) 2,086,957 shares of
which are designated Series D Preferred Stock, all of which are outstanding,
(E) 4,000,000 shares which are designated Series E Preferred Stock, 3,858,908 of
which are issued and outstanding, (F) 9,644 shares of which are designated
Series F Preferred Stock, 9,644 of which are issued and outstanding, (G) 184,615
shares which are designated Series G Preferred Stock, 131,521 of which are
issued and outstanding, (H) 225,000 shares of Series H Preferred Stock, 99,455
of which are issued and outstanding and (I) 125,000 shares of which are
designated Series R Participating Preferred Stock (the “Series R Preferred”), of
which no shares are issued and outstanding. There are no warrants for capital
stock of Bioject outstanding.

 

  d. No shares have been issued pursuant to restricted stock purchase
agreements, the restrictions under which have not expired. Options to acquire
3,357,964 shares of Common Stock have been granted or are currently outstanding.
7,000,000 shares of Common Stock are being reserved as part of the Restructuring
for future issuance to officers, directors, employees and consultants of
Bioject, as part of an equity incentive plan, and 357,454 shares of Common Stock
are reserved for issuance under Bioject’s 401(k) plan. Other than as set forth
in the preceding sentence and except as may be granted pursuant to the Agreement
and the Registration Rights Agreement, there are no outstanding options,
warrants, rights (including conversion or preemptive rights and rights of first
refusal, whether in favor of Bioject or any other person), proxy or stockholder
agreements, or agreements of any kind for the purchase or acquisition from
Bioject of any of its securities. All issued and outstanding shares of common
stock and preferred stock of Bioject Stock (i) have been duly authorized and
validly issued, are fully paid and nonassessable, (ii) were issued in compliance
with all applicable state and federal laws concerning the issuance of
securities, and (iii) were not issued in violation or subject to any preemptive
rights or other rights to subscribe for or purchase securities.

 

  e. The rights, preferences, privileges, and restrictions of the preferred
stock of Bioject and Common Stock are stated in the Articles of Incorporation of
Bioject, as amended, as of the Closing Date. Shares of Common Stock have been
duly and validly reserved for issuance upon conversion of any shares of
preferred stock of Bioject. When issued in compliance with the provisions of the
Agreement, as the case may be, the Securities consisting of Common Stock and
Series I will be validly issued, fully paid and nonassessable, and, except as
provided in the Registration Rights Agreement, will be free of any liens or
encumbrances; provided, however, that such shares of stock may be subject to
restrictions on transfer under state and/or federal securities laws as set forth
herein or as otherwise required by such laws at the time a transfer is proposed.
The Notes will be validly issued and constitute valid and binding obligations of
Bioject, enforceable against Bioject in accordance with their terms.

 

  f.

All corporate action on the part of Bioject, its officers, directors, and
stockholders necessary for the authorization of the Agreement and the
performance of all obligations of Bioject hereunder, has been taken or will be
taken prior to the

 

5



--------------------------------------------------------------------------------

  Closing Date. The execution, delivery and performance of the Agreement by
Bioject and the consummation by Bioject of the transactions herein contemplated,
will not conflict with, result in the breach or violation of, or constitute,
either by itself or upon notice or the passage of time or both, a default under
any material agreement, mortgage, deed of trust, lease, franchise, license,
indenture, permit or other instrument to which Bioject is a party or by which
Bioject or any of its properties may be bound or affected and in each case which
individually or in the aggregate would have a material adverse effect on the
condition (financial or otherwise), properties, business, or results of
operations of Bioject and its subsidiaries, taken as a whole, or any statute or
any authorization, judgment, decree, order, rule or regulation of any court or
any regulatory body, administrative agency or other governmental body applicable
to Bioject or any of its respective properties.

 

  g. The Agreement, and the transactions herein contemplated, when executed and
delivered, will be valid and binding obligations of Bioject enforceable in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, (b) as limited by general principles
of equity that restrict the availability of equitable remedies, and (c) to the
extent that the enforceability of the indemnification provisions in Section 9 of
the Registration Rights Agreement may be limited by applicable laws.

 

  h. During the twenty four (24) calendar months immediately preceding the date
of the Agreement, all reports and statements required to be filed by Bioject
with the Securities and Exchange Commission (“SEC”) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations thereunder, have not been timely filed. Bioject’s Common Stock is
quoted on the OTC Pink Markets.

 

  8.

The Agreement shall be governed in all respects by the laws of the State of New
York, without reference to principles of conflict of laws. Each party is
responsible for the payment of its own expenses and legal fees in connection
with the execution and consummation of the Agreement and the Transaction
Documents. Except as otherwise expressly provided herein, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors, assigns,
heirs, executors and administrators of the parties hereto and shall inure to the
benefit of and be enforceable by each person who shall be a holder of the
Securities from time to time. The Agreement and the Transaction Documents, all
of even date herewith between the parties hereto, constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and no party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein. In case any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
The Agreement may be amended or modified only upon the written consent of
Bioject and holders of all the Securities.

 

6



--------------------------------------------------------------------------------

  9. All notices required or permitted hereunder shall be in writing and shall
be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to Bioject at
7180 SW Sandburg Street, Suite 100, Tigard, Oregon 97223 and to the Purchasers
at the addresses on file with Bioject.

 

  10. Bioject and the Holders covenant to take all such actions and to execute
all such documents as may be desirable to implement the provisions of the
Agreement fully and effectively.

 

Bioject Medical Technologies Inc.

/s/ Mark Logomasini

By:    Mark Logomasini

President and Chief Executive Officer

Life Sciences Opportunities Fund II, L.P.

 

/s/ James Gale

By  Signet Healthcare Partners, LLC

James Gale, Managing Director

Life Sciences Opportunities Fund II (Institutional), L.P.

/s/ James Gale

By  Signet Healthcare Partners, LLC

James Gale, Managing Director

Edward Flynn

/s/ Edward Flynn

 

7



--------------------------------------------------------------------------------

Mark Logomasini

 /s/ Mark Logomasini

Mark A. Logomasini & Associates, Inc.

SEP Fund; NWML Account # A40-294711

 /s/ Mark Logomasini

Richard Richieri

 /s/ Richard Richieri

Albert Hansen

 /s/ Albert Hansen

Sanders Opportunity Fund, L.P.

 /s/ Don Sanders

Sanders Opportunity Fund (Institutional), L.P.

 /s/ Don Sanders

Don Sanders

 /s/ Don Sanders

Kathy Sanders

 /s/ Kathy Sanders

Sanders 1998 Children’s Trust

 /s/ Don Weir

 

8



--------------------------------------------------------------------------------

Tanya Drury

 /s/ Tanya Drury

George Ball

 /s/ George Ball

Don Weir

 /s/ Don Weir

Ben Morris

 /s/ Ben Morris

David Tierney

 /s/ David Tierney

Ralph Makar

 /s/ Ralph Makar

Christine Farrell

 /s/ Christine Farrell

Dr. Richard Stout

/s/ Dr. Richard Stout

 

9



--------------------------------------------------------------------------------

Exhibit A

 

1. Life Sciences Opportunities Fund II, L.P.

Total Debt Being Converted into Series I: $41,345.20

Number of Shares of Series I Being Issued: 4,135

 

2. Life Sciences Opportunities Fund II (Institutional), L.P.

Total Debt Being Converted into Series I: $230,949.32

Number of Shares of Series I Being Issued: 23,095

 

3. Edward Flynn

Total Debt Being Converted into Series I: $213,253.43

Number of Shares of Series I Being Issued: 21,326

 

4. Mark A. Logomasini & Associates, Inc.

SEP Fund; NWML Account # A40-294711

Total Debt Being Converted into Series I: $371,556.17

Number of Shares of Series I Being Issued: 37,156

 

5. Richard Richieri

Total Debt Being Converted into Series I: $53,945.21

Number of Shares of Series I Being Issued: 5,395

 

6. Albert Hansen

Total Debt Being Converted into Series I: $10,789.04

Number of Shares of Series I Being Issued: 1,079

 

10



--------------------------------------------------------------------------------

Exhibit B

 

1. Life Sciences Opportunities Fund II, L.P.

Common Shares being Issued upon Conversion of Preferred Stock: 2,539,627

Note being Issued: $227,703.05

 

2. Life Sciences Opportunities Fund II (Institutional), L.P.

Common Shares being Issued upon Conversion of Preferred Stock: 14,296,185

Note being Issued: $1,269,406.29

 

3. Edward Flynn

Common Shares being Issued upon Conversion of Preferred Stock: 1,331,420

Note being Issued: $141,397.21

 

4. Sanders Opportunity Fund, L.P.

Common Shares being Issued upon Conversion of Preferred Stock: 207,255

Note being Issued: $60,896.30

 

5. Sanders Opportunity Fund (Institutional) L.P.

Common Shares being Issued upon Conversion of Preferred Stock: 656,306

Note being Issued: $192,837.83

 

6. Don Sanders

Common Shares being Issued upon Conversion of Preferred Stock: 340,555

Note being Issued: $100,062.91

 

7. Kathy Sanders

Common Shares being Issued upon Conversion of Preferred Stock: 170,277

Note being Issued: $50,031.31

 

8. Sanders 1998 Children’s Trust

Common Shares being Issued upon Conversion of Preferred Stock: 170,277

Note being Issued: $50,031.31

 

9. Tanya Drury

Common Shares being Issued upon Conversion of Preferred Stock: 42,569

Note being Issued: $12,507.75

 

10. George Ball

Common Shares being Issued upon Conversion of Preferred Stock: 42,569

Note being Issued: $12,507.75

 

11



--------------------------------------------------------------------------------

11. Don Weir

Common Shares being Issued upon Conversion of Preferred Stock: 42,569

Note being Issued: $12,507.75

 

12. Ben Morris

Common Shares being Issued upon Conversion of Preferred Stock: 42,569

Note being Issued: $12,507.75

 

13. David Tierney

Common Shares being Issued upon Conversion of Preferred Stock: 78,400

Note being Issued: $12,610.80

 

14. Ralph Makar

Common Shares being Issued upon Conversion of Preferred Stock: 78,400

Note being Issued: $12,610.80

 

15. Christine Farrell

Common Shares being Issued upon Conversion of Preferred Stock: 11,700

Note being Issued: $1,881.97

 

16. Dr. Richard Stout

Common Shares being Issued upon Conversion of Preferred Stock: 11,700

Note being Issued: $1,881.97

 

12